Broyles, 0. J.
1. Under repeated rulings of the Supreme Court and of this court, a ground of a motion for a new trial, complaining of alleged errors in the charge of the court upon the law of murder, is without merit, where the accused was convicted of a lesser offense. Under this ruling and the facts of the instant case, there is no merit in grounds 1, 2, 3, 4, 5, and 9 of the amendment to the motion for a new trial. •
2. “The court having fully instructed the jury upon the law of justifiable *176homicide, it was not error (especially in the absence of a timely and appropriate written request) to fail to give in charge section 73 of the Penal Code.” Copeland v. State, 23 Ga. App. 667 (2) (99 S. E. 136) ; Crawford v. State, 149 Ga. 485 (3) (100 S. E. 633).
Decided June 20, 1925.
B. G. Jenlcins, W. 0. Cooper Jr., for plaintiff nrerror.
Joseph B. Dulce, solicitor-general, M. F. Adams, Clement & Campbell, contra. ,
3. The remaining special grounds of the motion for a new trial are without merit, and the verdict of voluntary manslaughter was amply authorized by the evidence.

Judgment affirmed.


Luhe and Bloodworth, JJ., eoncur.